Citation Nr: 0533459	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-09 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for abdominal lymphoma with 
metastasis to the bone marrow and peripheral neuropathy, 
claimed as due to exposure to herbicides while on active 
duty.


REPRESENTATION

Appellant represented by:	Lawrence J. Kennedy, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In May 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam era.  

2.  There is no credible evidence that the veteran was 
exposed to herbicide agents during service.

3.  The veteran's abdominal lymphoma with metastasis to the 
bone marrow and peripheral neuropathy is not shown to be 
otherwise related to his military service or any incident 
thereof.


CONCLUSION OF LAW

The veteran's abdominal lymphoma with metastasis to the bone 
marrow and peripheral neuropathy is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1154, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

Relevant to the duty to notify, the United States Court of 
Appeals for Veterans Claims (Court) has indicated that notice 
under the VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant' s possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini II, the Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes the evidence development letter dated in December 2002 
in which the RO advised the veteran of the evidence needed to 
substantiate his claim, including evidence of in-country 
service in the Republic of Vietnam between January 1962 and 
May 1975.  

In this letter, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claims and what VA would do to assist him in the development 
of his claims.  

In addition, in a subsequent October 2003, the RO once again 
advised the veteran of the evidence needed to substantiate 
his claim, and of his and VA's responsibilities under the 
VCAA.  Furthermore, the Board also notes a Statement of the 
Case dated in January 2004 in which the veteran was informed 
of the evidence considered in adjudicating his claim, the 
reasons and bases for the denial of his claim, and the laws 
and regulations considered in adjudicating his claim.

The Board notes that the December 2002 notice letter was 
issued prior to the initial adjudication of his claim by the 
agency of original jurisdiction.  The Board believes the 
content of the notice provided to the veteran substantially 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in that it advised the veteran of the 
type of evidence needed to substantiate his claims, of his 
and VA's responsibilities under VCAA, and of the need that he 
identify or submit any other evidence that he believes may be 
relevant to his claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to him.  

Furthermore, the Board finds that all obtainable evidence 
identified by the veteran relative to these issues has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  In this regard, the Board notes 
that the veteran's service personnel and service medical 
records have been obtained, and that the RO specifically 
contacted the NPRC in order to verify the veteran's 
allegation of having service in the Republic of Vietnam 
during the Vietnam era.  The RO also arranged for the veteran 
to undergo several VA examinations to determine the nature 
and etiology of his claimed disability.

Accordingly, the Board finds that VA has satisfied its duty 
to assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim, and arranging for 
the veteran to undergo appropriate VA examinations.  38 
U.S.C.A. §§ 5103 and 5103A.  

Analysis

The veteran essentially contends that he developed abdominal 
lymphoma as a result of having been exposed to herbicides 
while on active duty in the Republic of Vietnam during the 
Vietnam era.

At the outset of this discussion, the Board notes that the 
private medical records associated with the claims folder 
reveal that the veteran has an extensive history of treatment 
for abdominal lymphoma with metastasis to the bone marrow and 
peripheral neuropathy.  In this regard, the Board notes a 
January 1973 Discharge Summary in which it was noted that the 
veteran had been admitted during the prior month after 
complaining of constipation.  Subsequent physical examination 
and diagnostic studies revealed a large abdominal mass, which 
was found to be consistent with a lymphoma, reticulum cell 
sarcoma nodular type.  

The veteran was treated with localized radiotherapy and 
prolonged chemotherapy, which ended in 1976.  Subsequent 
medical records show that his lymphoma has remained in 
remission since that time.

The Board believes this interpretation of the veteran's 
documented medical history to be consistent with the findings 
noted in the report of a September 2002 VA examination.  As 
explained in that report, the VA examiner reviewed the 
veteran's documented medical history, and found that the 
veteran had been treated in the 1970's for Stage IV reticulum 
lymphoma sarcoma, nodular and reticular in type, and, also, 
Burkitt's lymphoma, Stage III, with involvement in the bone 
marrow.  It was noted that the veteran had reported 
experiencing certain constitutional symptoms in 1983, but 
that a complete work-up at that time showed no recurrence of 
the disease.  It was further noted that the veteran had 
experienced no recurrence of his lymphoma since that time, 
but that he was currently complaining of numbness and 
tingling in his feet.  The examiner noted a diagnosis of 
abdominal lymphoma with metastasis to the bone marrow treated 
with radiation and chemotherapy, and in remission at the 
present time.  The examiner also noted a diagnosis of 
peripheral neuropathy, probably related to decrease in 
therapy.

In the report of a subsequent VA peripheral nerves 
examination conducted in March 2003, the examiner noted that 
nerve conduction studies had revealed an axonal sensorimotor 
polyneuropathy with ongoing denervation affecting the 
intrinsic foot muscles.  The examiner also noted that there 
were some subjective complaints in the hands, particularly on 
the left.  The examiner noted a diagnosis of polyneuropathy 
intrinsic muscles of the feet and probably to some extent the 
hands related to vincristine chemotherapy.

In light of this evidence, the Board finds that there is no 
dispute that the veteran has a history of abdominal lymphoma 
with metastasis to the bone marrow, currently in remission, 
with peripheral neuropathy as a residual of his chemotherapy.  
Thus, the primary question that must be resolved in this case 
is whether the abdominal lymphoma was related to the 
veteran's military service, to include his alleged exposure 
to herbicides in service.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic disorders, such as such as malignant 
tumors, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following discharge.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a); see 
also McCartt v. West, 12 Vet. App. 164 (1999).  

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999), 
Notice, 67 Fed. Reg. 42,600 (June 24, 2002).  

The Vietnam era is defined as the period beginning on 
February 28, 1961, and ending on May 7, 1975.  38 C.F.R. 
§ 3.2(f) (2005).  

As noted above, non-Hodgkin's lymphoma and peripheral 
neuropathy are among the specific diseases listed in 38 
C.F.R. § 3.309(e) as warranting presumptive service 
connection based on herbicide exposure.  However, because the 
medical evidence discussed in detail above establishes that 
the veteran's peripheral neuropathy developed as a direct 
result of the chemotherapy that he underwent for treatment of 
is lymphoma, the Board believes that the primary question at 
issue in this case is whether service connection is warranted 
for the veteran's lymphoma on a presumptive basis.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that presumptive 
service connection is not warranted because the evidence of 
record does not establish the veteran had "service in the 
Republic of Vietnam" as defined by the applicable legal 
criteria.  In other words, he served during the Vietnam era, 
as evidenced by his dates of active duty, but he did not have 
service in the Republic of Vietnam.

The Board has considered the veteran's contention that he did 
serve in Vietnam, even though such service is not documented 
in his service records.  In this regard, the Board notes the 
veteran's testimony during his May 2005 hearing in which he 
stated that he had been sent to Guantanamo Bay during the 
Cuban Missile Crisis in October 1962.  He further testified 
that, after he returned to the United States in December 1963 
or January 1963, he joined a group called "Force Recon", 
which led to his undergoing extensive training at Fort 
Benning, Georgia.  

The veteran explained that, following completion of their 
training, the group was flown from Cherry Point, North 
Carolina, to Thanh Son Na, Vietnam.  The veteran indicated 
that the group consisted of 22 or 23 men, and was stationed 
primarily in the mountains near the Laotian Border.  He 
indicated that he remained in Vietnam from March 1963 to 
February 1964.  He reported that he did not recall a specific 
unit designation for his group, and explained that "[w]hen 
you're with Force Recon, you're assigned to different Marine 
groups, you're part of the Marine Group, just an extra 
attached unit."  The veteran indicated that the purpose of 
Force Recon was intelligence gathering, and that he served as 
a paramedic for the group.  He also indicated that, when they 
left Vietnam, they were immediately sent to Bahrain, and then 
to the Mediterranean, before returning home.

The Board notes that the veteran's service personnel records 
do show that he participated in the ground defense of 
Guantanamo Bay, Cuba, from October 1962 to December 1962.  
However, these records also account for his service during 
the period from March 1963 to February 1964, and they do not 
show that he was stationed in Vietnam at any time during that 
period.  Instead, these records show that he was assigned to 
the 1st Battalion, 8th Marines, 2nd Marine Division, Fleet 
Marine Force, at Camp Lejune, North Carolina, during much the 
period that he allegedly served in Vietnam. 

In October 2003, the RO issued a request to the National 
Personnel Records Center (NPRC) for verification of the 
veteran's alleged service in Vietnam.  In a response received 
in November 2003, the RO was advised that no evidence could 
be found in the veteran's file to substantiate any service in 
the Republic of Vietnam.  It was noted that, although the 
veteran had been awarded the Armed Expeditionary Award, this 
was for participation in the ground defense of Guantanamo 
Bay, Cuba, from October 1962 to December 1962, and not based 
on service in Vietnam.

The Board finds the official records generated by the service 
department, as well as the efforts of the NPRC, to be the 
most credible and probative evidence of record as to the 
circumstances of the veteran's claimed service.  Having been 
provided by an agency of the U.S. Government, the Board is 
assured of the authenticity of these original records.  In 
this regard, the Board believes that this finding is 
consistent with the well-recognized reliance placed by VA 
upon service department and NPRC determinations.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. §§ 
3.203(a), (c) (2005).

The Board has considered the evidence submitted by the 
veteran in support of his claim that he served in Vietnam, 
which includes a photocopy of a blood donor card from the 
American Mission Hospital in Bahrain, and a newspaper 
article, which appears to be an announcement of the veteran's 
marriage in 1967.  With respect to the photocopy of blood 
donor card, the Board notes that the veteran' name was 
handwritten on this card, as was the address of the USS 
Spiegel Grove and the date of April 8, 1964.  The veteran has 
argued that this card supports his allegation that he was 
sent to Bahrain after leaving Vietnam in February 1964.  

However, the Board notes that the veteran's service personnel 
records specifically reflect that he was assigned to several 
ships between January 1964 and May 1964, and that he 
initially embarked in January 1964 from a location within the 
continental United States.  Specifically, these records show 
that he initially embarked on the USS Fremont from Morehead 
City, N.C., in January 1964.  Thereafter, in February 1964, 
he was reassigned to the USS Telfair.  In March 1964, he was 
reassigned to the USS Spiegel Grove, where he remained until 
returning to the USS Telfair in May 1964.  

Thus, these records clearly account for the veteran's 
location immediately prior to having been assigned to the USS 
Spiegel Grove in March 1964, and they show that he did not 
arrive on that ship immediately after departing from Vietnam.  
For this reason, the Board finds the veteran's assertion that 
he was transported directly from Vietnam to the USS Spiegel 
Grove in Bahrain in February 1964 to not be credible.

With respect to the newspaper announcement submitted by the 
veteran, the Board notes that it apparently contains 
information provided directly by the veteran's in-laws, who 
are identified in the article as the source of the 
announcement.  Nevertheless, the Board recognizes the fact 
that this newspaper announcement does suggest that the 
veteran may have reported serving in Vietnam to his in-laws 
shortly after his separation, and at a point long before he 
filed a claim for monetary benefits based on that service.  
Such evidence would tend to lend some credibility to the 
veteran's current allegation that he served in Vietnam.  

Similarly, the veteran also submitted a copy of a letter 
dated in August 1969, which he apparently sent to the NPRC at 
that time requesting correction of his military records.  In 
that letter, the veteran indicated that he believed he had 
been awarded a Vietnam Campaign Medal in service, even though 
such an award was not reflected in his service records.  
During his May 2005 hearing, the veteran indicated that he 
did not believe that any action had ever been taken to 
correct his records.

Nevertheless, the Board finds that these documents lack the 
authenticity accorded the veteran's service records, which 
were provided by an agency of the U.S. Government.  As noted 
above, reliance upon the veteran's service records and the 
findings of the NPRC is consistent with the well-recognized 
reliance placed by VA upon service department determinations.  
See Sarmiento, Duro, supra.  

In this case, the Board believes that the veteran's 
contentions regarding his alleged service in Vietnam are not 
merely unsupported by official documentation from the service 
department, but are, in fact, flatly refuted by such 
documentation.  As discussed in detail above, notations 
contained in the veteran's service records account for his 
location at numerous times during the period that he 
allegedly served in Vietnam, and they do not show that he was 
stationed in Vietnam at any time during that period.

Accordingly, the Board finds that the preponderance of the 
credible and probative evidence establishes that the veteran 
did not serve in the Republic of Vietnam during the Vietnam 
era.  Consequently, the Board further finds that the veteran 
is not presumed to have been exposed to a herbicide agent for 
the purposes of 38 C.F.R. § 3.307(a)(6), which provides for 
such a presumption only for veterans who served in the 
Republic of Vietnam during the period from January 9, 1962, 
to May 7, 1975.

In short, the Board concludes that service connection is not 
warranted on a presumptive basis for the claimed abdominal 
lymphoma with metastasis to the bone marrow and peripheral 
neuropathy under the provisions of 38 C.F.R. §§ 3.307(a)(6) 
and 3.309(e).  

The Court has held that, even if, as here, a veteran is found 
not to be entitled to a regulatory presumption of service 
connection, his claim still must be reviewed to determine if 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation).  

Consequently, the Board has considered whether service 
connection is warranted for the claimed abdominal lymphoma on 
a direct basis.  In this case, the veteran's service medical 
records are negative for any evidence of non-Hodgkin's 
lymphoma, and there is no post-service medical evidence of 
non-Hodgkin's lymphoma or other malignant tumor until 
approximately six years after service.  No credible medical 
evidence on file suggest any relationship between the 
veteran's lymphoma and military service.  

Although the March 2003 and November 2003 VA examiners both 
note that the veteran served in Vietnam and that he was 
exposed to Agent Orange while serving there, the Board finds 
that these notations are clearly a recitation of the 
veteran's own self-reported history and are not helpful as a 
probative medical opinion.  As discussed in detail above, the 
preponderance of the credible and probative evidence of 
record establishes that the veteran did not serve in the 
Republic of Vietnam, and, thus, was not exposed to herbicides 
as a result of such service.

Similarly, although a physician working with the Agent Orange 
Registry noted in a February 2002 letter that the veteran's 
lymphoma could be related to herbicide exposure, this opinion 
was clearly based on the veteran's own erroneous report of 
having served in Vietnam, and is of no probative value.  See, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

While the veteran himself contends that his lymphoma is 
related to service, and in particular that the lymphoma was 
caused by exposure to herbicides, the record contains no 
probative medical or scientific evidence that supports his 
contention, and there is no indication that he is qualified 
through education, training or experience to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In short, for reasons discussed, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for abdominal lymphoma with 
metastasis to the bone marrow and peripheral neuropathy.  
Accordingly, the appeal is denied.  

The Board has considered the "benefit of the doubt" rule, but 
because the evidence is not in relative equipoise, that 
doctrine is not applicable in this case.  See Ferguson v. 
Principi, 273 F.3d 1072 (Fed. Cir. 2001) (38 U.S.C.A. § 
5107(b) requires that the Board consider all the evidence and 
material of record; the benefit-of-the-doubt provision only 
applies where there is an approximate balance of positive and 
negative evidence).


ORDER

Entitlement to service connection for abdominal lymphoma with 
metastasis to the bone marrow and peripheral neuropathy, 
claimed as due to exposure to herbicides while on active 
duty, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


